Mr. Justice White
delivered the opinion of the court.
The plaintiff in error was chartered by the legislature of Kentucky in 1876. The charter limited - the taxing power to fifty cents on each one hundred dollars of capital stock, during the life of the corporation, which was fixed at twenty-five years. This suit was commenced by petition asserting the .nullity of certain taxes levied by the city of Owensboro for the years 1893 and 1894. The petition was twice amended. The cause of action alleged was, in every material respect, *664the same as that relied on in the case of Citizens’ Savings Bank of Owensboro v. Owensboro, No. 669, ante, 636. For this reason the opinion in that case disposes of all the issues arising in this, and for the reasons therein given the decree of the Court of Appeals of Kentucky in this case rendered is

Affirmed.